

Exhibit 10.2
 
LIQUIDATING TRUST AGREEMENT


AGREEMENT AND DECLARATION OF TRUST, dated as of March 25, 2010, by and among
Xcorporeal, Inc., a Delaware corporation (“Xcorporeal”), Xcorporeal Operations,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company
(“Operations”, and together with Xcorporeal, the “Company”), and XCRLT, LLC a
Delaware limited liability company (the “Trustee”).


WHEREAS, on March 15, 2010, each of Xcorporeal’s and Operations’ stockholders
approved a plan of complete liquidation and dissolution of the Company (the
“Plan”), including creation of the Trust (as defined below) pursuant to Section
275 of the General Corporation Law of the State of Delaware (the “DGCL”).


 WHEREAS, the Company’s Board of Directors (the “Board”) has approved the
dissolution of the Company pursuant to the Plan;


WHEREAS, pursuant to the Plan, each of Xcorporeal and Operations has filed a
Certificate of Dissolution, effective as of March 25, 2010 (the “Final Record
Date”), with the Delaware Secretary of State;


WHEREAS, the Plan provides, among other things, that the Board will cause the
Company to dispose of all of its Retained Assets, wind up its affairs, pay or
adequately provide for the payment of all of its liabilities and distribute to
or for the benefit of Xcorporeal’s stockholders all of the Company’s assets,
including interests in any liquidating trust established in connection with the
complete liquidation of the Company;


WHEREAS, the Board believes it to be in the best interest of the Company to
complete the liquidation of the Company by transferring all Retained Assets of
the Company to a liquidating trust (the “Trust”), to be held, administered and
distributed by the Trustee in accordance with the provisions of this Agreement
for the benefit of the stockholders of record of the Company as of the close of
business on the Final Record Date; and


WHEREAS, the Trust is intended and shall be deemed to be a “successor entity” as
defined in Section 280(e) of the DGCL, and the assignment of the Retained Assets
to the Trust shall not be subject to the consent of any third party, unless
otherwise required by applicable law.


NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
NAMES AND DEFINITIONS


1.1           Name. The Trust shall be known as the Xcorporeal, Inc. Liquidating
Trust. 


1.2           Defined Terms. For all purposes of this Agreement, unless the
context otherwise requires, the following defined terms shall have the meanings
as follows:


(a)           “Affiliate” of any Person means any entity that controls, is
controlled by, or is under common control with such Person. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.


(b)           “Agreement” shall mean this agreement as originally executed or as
it may from time to time be amended pursuant to the terms hereof.


(c)           “Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement, dated as of December 14, 2009, by and among Fresenius, the Company,
Operations and NQCI, as it may from time to time be amended pursuant to the
terms thereof.


(d)           “Beneficial Interest” shall mean each Beneficiary’s proportionate
share of the Trust Assets initially determined by the ratio of the number of
Shares held of record by the Initial Beneficiary as of the close of business on
the Final Record Date over the total number of Shares issued and outstanding on
such Final Record Date and thereafter shall be determined by the ratio of the
number of Units held by such Beneficiary to the total number of Units held by
all Beneficiaries.


(e)           “Beneficiary” shall mean, initially, each Initial Beneficiary and,
thereafter, each Initial Beneficiary who holds Units and each transferee of
Units initially held by an Initial Beneficiary and subsequently transferred to
such transferee pursuant to and in accordance with the terms and conditions of
this Agreement.

 
1

--------------------------------------------------------------------------------

 
 
(f)           “Initial Beneficiary” shall mean each of the Stockholders.


(g)           “Liabilities” shall mean all of the Company’s unsatisfied debts,
claims, liabilities, commitments, suits and other obligations, whether
contingent, fixed or otherwise, known or unknown arising out of or in connection
with the business or affairs of the Company (including, without limitation, any
costs and expenses incurred or to be incurred in connection with the liquidation
of the Company).


(h)           “NQCI” shall mean National Quality Care, Inc., a Delaware
corporation.


(i)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.


(j)           “Retained Assets” shall mean all of the Company’s right, title and
interest in, to and under, all of the Company’s assets remaining after the sale
of substantially all of the Company’s assets to Fresenius USA, Inc.
(“Fresenius”) pursuant to the Asset Purchase Agreement, including, without
limitation, its cash and cash equivalents, marketable and other securities, the
Company’s rights under the Asset Purchase Agreement, claims, causes of action,
contingent claims and reserves distributed to the Trustee.


(k)           “Shares” shall mean the shares of common stock of Xcorporeal,
$0.0001 par value per share.


(l)           “Stockholders” shall mean the holders of record of the outstanding
Shares of Xcorporeal at the close of business on the Final Record Date.


(m)           “Transfer Date” shall mean March 25, 2010.


(n)           “Trust” shall mean the liquidating trust created by this
Agreement.


(o)           “Trust Assets” shall mean all the property held from time to time
by the Trust under this Agreement, which initially shall consist of the Retained
Assets (excluding any liquidating distributions declared, but unpaid, having a
record date prior to the Transfer Date), and in addition, shall thereafter
include all dividends, distributions, rents, royalties, income, payments and
recoveries of claims, proceeds and other receipts of, from, or attributable to
any assets held by the Trust, less any of the foregoing utilized by the Trustee
to pay expenses of the Trust, satisfy Liabilities or to make distributions to
the Beneficiaries pursuant to the terms and conditions hereof.


(p)           “Trustee” shall mean the original Trustee under this Agreement and
any successors thereto, pursuant to and in accordance with the terms of this
Agreement.


(q)           “Units” shall have the meaning given to such term in Section
3.1(a).


ARTICLE II
GRANT TO TRUST AND NATURE OF TRANSFER


               2.1           Grant. Effective on and as of the Transfer Date,
the Company grants, delivers, releases, assigns and conveys to the Trust (as a
“successor entity” as defined in Section 280(e) of the DGCL), to be held in
trust and administered and distributed by the Trustee for the benefit of the
Beneficiaries, all of the Company’s right, title, interest in, to and under, the
Retained Assets, for the uses and purposes stated herein, subject to the terms
and provisions set out below, and the Trust hereby accepts such Retained Assets,
subject to the following terms and provisions.


2.2           Purpose of Trust.


(a)           The primary purpose of this Agreement and of the appointment of
the Trustee hereunder is to facilitate the dissolution and termination of the
Company and the disposition of the Retained Assets. Nothing contained herein
shall be construed as to constitute the Beneficiaries or their successors in
interest as members of an association. The purposes of the Trust are to hold,
manage, administer and liquidate the Trust Assets, and to collect and distribute
to the Beneficiaries the income and the proceeds of the disposition of the Trust
Assets, to collect amounts owed to the Company, and to pay any Liabilities of
the Company.


 (b)         The Trust is established for the sole purpose of winding up the
Company’s affairs and the liquidation of the Retained Assets with no objective
to continue the business of the Company or engage in the conduct of a trade or
business, except as necessary for the orderly liquidation of the Trust Assets.
 
 
2

--------------------------------------------------------------------------------

 

(c)           It is expected that the Company shall liquidate and dissolve prior
to fully winding up its affairs, including, but not limited to, the collection
of its receivables and payments under the Asset Purchase Agreement and the
payment of any unsatisfied Liabilities of the Company.


(d)           The Retained Assets granted, assigned and conveyed to the Trust
shall be held in the Trust, and the Trustee will (i) further liquidate the Trust
Assets to carry out the purpose of the Trust and facilitate distribution of the
Trust Assets, (ii) allocate, protect, conserve and manage the Trust Assets in
accordance with the terms and conditions hereof, (iii) complete the winding up
of the Company’s affairs, (iv) act for the benefit of the Beneficiaries and (v)
distribute the Trust Assets in accordance with the terms and conditions hereof.


(e)           It is intended that the granting, assignment and conveyance of the
Retained Assets by the Company to the Trust pursuant to the terms hereof shall
be treated for all tax purposes as if the Company made such distributions
directly to the Stockholders who then transferred the Retained Assets to the
Trust pursuant to the terms herein. It is further intended that for Federal,
state and local income tax purposes the Trust shall be treated as a liquidating
trust under Treasury Regulation Section 301.7701-4(d) and any analogous
provision of state or local law, and the Beneficiaries shall be treated as the
owners of their respective share of the Trust pursuant to Sections 671 through
677 of the Internal Revenue Code of 1986, as amended (the “Code”), and any
analogous provision of state or local law, and shall be taxed on their
respective share of the Trust’s taxable income (including both ordinary income
and capital gains) pursuant to Section 671 of the Code and any analogous
provision of state or local law. The Trustee shall file all tax returns required
to be filed with any governmental agency consistent with this position,
including, but not limited to, any returns required of grantor trusts pursuant
to Section 1.671-4(b) of the Income Tax Regulations.


2.3           No Reversion to the Company. In no event shall any part of the
Trust Assets revert to or be distributed to the Company.


2.4           Instruments of Further Assurance. Prior to the dissolution of the
Company, such Person as shall have the right and power to so act, will, upon
reasonable request of the Trustee, execute, acknowledge, and deliver such
further instruments and do such further acts as may be necessary or proper to
carry out effectively the purposes of this Agreement, to confirm or effectuate
the transfer to the Trust of any property intended to be held, administered and
distributed in accordance with the provisions of this Agreement, and to vest in
the Trustee and its successors and assigns, the estate, powers, instruments or
funds in trust hereunder. Title to Trust assets may be held in the name of the
Trust.


2.5           Payment of Liabilities. Effective on and as of the Transfer Date,
the Trust assumes all Liabilities and agrees hereafter to pay, discharge and
perform when due all of the Liabilities. Should any Liability be asserted
against the Trust as the transferee of the Trust Assets or as a result of the
assumption made in this Section 2.5, the Trustee may use such part of the Trust
Assets as may be necessary in contesting any such Liability or in payment
thereof, but in no event shall the Trustee, Beneficiaries or employees, agents
or representatives of the Trust be personally liable, nor shall resort be had to
the private property of such Persons, in the event that the Trust Assets are not
sufficient to satisfy the Liabilities.


2.6           Notice to Unlocated Stockholders. If the Trust holds Trust Assets
for unlocated Stockholders, due notice shall be given to such Stockholders in
accordance with Delaware law.


ARTICLE III
BENEFICIARIES


3.1           Beneficial Interests.


(a)           The Beneficial Interest of each Initial Beneficiary shall be
determined in accordance with a certified copy of the Company’s stockholder list
as of the Final Record Date, to be attached as Exhibit B hereto. The Company’s
transfer agent will deliver such a certified copy of the Company’s stockholder
list to the Trustee within a reasonable time after such date. For ease of
administration, the Trustee shall express the Beneficial Interest of each
Beneficiary in terms of units (“Units”). Each record owner of Shares as of the
close of business on the Final Record Date shall receive one Unit for each Share
then held of record. Each record owner of Shares shall have the same pro rata
interest in the Trust Assets as such holder’s pro rata interest in the aggregate
outstanding Shares on the Final Record Date.


(b)           All outstanding Shares shall be deemed cancelled as of the close
of business on the Transfer Date. The rights of Beneficiaries in, to and under
the Trust Assets and the Trust shall not be represented by any form of
certificate or other instrument, and no Beneficiary shall be entitled to such a
certificate. The Trustee shall maintain at its place of business, or at the
office of a transfer agent retained for such purpose, a record of the name and
address of each Beneficiary and such Beneficiary’s aggregate Units in the Trust.
 
 
3

--------------------------------------------------------------------------------

 

(c)           If any conflicting claims or demands are made or asserted with
respect to the ownership of any Units, or if there is any disagreement between
the transferees, assignees, heirs, representatives or legatees succeeding to all
or part of the interest of any Beneficiary resulting in adverse claims or
demands being made in connection with such Units, then, in any of such events,
the Trustee shall be entitled, at its sole election, to refuse to comply with
any such conflicting claims or demands. In so refusing, the Trustee may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustee shall not be or become liable to any of such parties for
their failure or refusal to comply with any of such conflicting claims or
demands or to take any other action with respect thereto, nor shall the Trustee
be liable for interest on any funds which it may so withhold. Notwithstanding
anything to the contrary set forth in this Section 3.1(c), the Trustee shall be
entitled to refrain and refuse to act until either (i) the rights of the adverse
claimants have been adjudicated by a final judgment of a court of competent
jurisdiction, (ii) all differences have been settled by a valid written
agreement among all of such parties, and the Trustee shall have been furnished
with an executed counterpart of such agreement, or (iii) there is furnished to
the Trustee a surety bond or other security satisfactory to the Trustee, as it
shall deem appropriate, to fully indemnify it and the Trust from all such
conflicting claims or demands.


3.2           Rights of Beneficiaries. Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to the Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold
the same subject to all the terms and provisions of this Agreement. The interest
of each Beneficiary hereunder is declared, and shall be in all respects,
personal property and upon the death of an individual Beneficiary, the
Beneficiary’s Beneficial Interest shall pass as personal property to the
Beneficiary’s legal representative and such death shall in no way terminate or
affect the validity of this Agreement. A Beneficiary shall have no title to,
right to, possession of, management of, or control of, the Trust Assets except
as expressly provided herein. No widower, widow, heir or devisee of any
individual who may be a Beneficiary shall have any right of dower, homestead, or
inheritance, or of partition, marital property right or any other right,
statutory or otherwise, in any property forming a part of the Trust Assets but
the whole title to all the Trust Assets shall be vested in the Trustee and the
sole interest of the Beneficiaries shall be the rights and benefits given to
such Persons under this Agreement.


3.3           Limitations on Transfer of Interests of Beneficiaries.


(a)           THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE TRANSFERRED;
PROVIDED THAT (i) THE BENEFICIAL INTERESTS SHALL BE ASSIGNABLE OR TRANSFERABLE
BY WILL, INTESTATE SUCCESSION, OR OPERATION OF LAW AND (ii) THE EXECUTOR OR
ADMINISTRATOR OF THE ESTATE OF A BENEFICIARY MAY MORTGAGE, PLEDGE, GRANT A
SECURITY INTEREST IN, HYPOTHECATE OR OTHERWISE ENCUMBER, THE BENEFICIAL INTEREST
HELD BY THE ESTATE OF SUCH BENEFICIARY IF NECESSARY IN ORDER TO BORROW MONEY TO
PAY ESTATE, SUCCESSION OR INHERITANCE TAXES OR THE EXPENSES OF ADMINISTERING THE
ESTATE OF THE BENEFICIARY, UPON WRITTEN NOTICE TO, AND WRITTEN CONSENT OF, THE
TRUSTEE, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD.


(b)           Except as may be otherwise required by law, the Beneficial
Interests of the Beneficiaries hereunder shall not be subject to attachment,
execution, sequestration or any order of a court, nor shall such interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Trustee to
the Beneficiary free and clear of all assignments, attachments, anticipations,
levies, executions, decrees and sequestrations and shall become the property of
the Beneficiary only when actually distributed by the Trustee to, and received
by such Beneficiary.


3.4           Trustee as a Beneficiary.  The Trustee or successor Trustee may be
a Beneficiary or hold a Beneficial Interest.


ARTICLE IV
DURATION AND TERMINATION OF THE TRUST


4.1           Duration. The Trust shall terminate upon the earliest of (i) such
time as termination is required by the applicable laws of the State of Delaware,
(ii) the final distribution of all the Trust Assets as provided in Section 5.9,
and (iii) the expiration of a period of three (3) years from the Transfer Date;
provided that the Trustee, in its discretion, may extend the termination of the
Trust pursuant to this subparagraph (iii) of this Section 4.1 to such later date
as it may designate, if it determines that an extension is reasonably necessary
to fulfill the purpose of the Trust, as specified in this Agreement, and, prior
to such extension, the Trustee shall have requested and received no-action
assurance from the Securities and Exchange Commission regarding the registration
and reporting requirements of the Trust under the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and any other
applicable Federal securities act. The Trust shall not in any event terminate
pursuant to subparagraph (iii) of this Section 4.1 prior to the date on which
the Trustee is permitted to make a final distribution in accordance with Section
5.8.


4.2           Other Obligations of Trustee upon Termination. Upon termination of
the Trust, the Trustee shall provide for the retention of the books, records,
lists of Beneficiaries, certificates for Shares and files which shall have been
delivered to or created by the Trustee. At the Trustee’s discretion, all of such
records and documents may be destroyed at any time after seven years from the
distribution of all the Trust Assets. Except as otherwise specifically provided
herein, upon the distribution of all the Trust Assets, the Trustee shall have no
further duties or obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 

ARTICLE V
ADMINISTRATION AND DISTRIBUTION OF TRUST ASSETS
 
5.1           Sale of Trust Assets. Subject to the terms and conditions of this
Agreement, the Trustee may, at such times as the Trustee deems appropriate,
collect, liquidate, reduce to cash, transfer, assign, or otherwise dispose of
all or any part of the Trust Assets as it deems appropriate at public auction or
at private sale for cash, securities or other property, or upon credit (either
secured or unsecured as the Trustee shall determine).


5.2           Efforts to Resolve Claims and Liabilities. Subject to the terms
and conditions of this Agreement, the Trustee will make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust may be responsible, dispose of the Trust Assets,
make timely distributions and not unduly prolong the administration of the
Trust.


5.3           Continued Collection of Property of Trust Assets. All property
that is determined to be a part of the Trust Assets shall continue to be
collected by the Trustee and held, administered and distributed as a part of the
Trust, without obligations to provide for or pay any interest thereon to any
Beneficiary, except to the extent of such Beneficiary’s share of interest
actually earned by the Trust after payment of the Trust’s liabilities and
expenses as provided in Section 5.6.


5.4           Transactions with Related Persons. Notwithstanding any other
provision of this Agreement, other than distributions to the Beneficiaries in
accordance with the terms of this Agreement, the Trustee shall not knowingly,
directly or indirectly, sell or otherwise transfer all or any part of the Trust
Assets to, or contract with, (i) any Trustee, agent or employee (acting in their
individual capacities) of the Trust or the Trustee; or (ii) any Person of which
any Trustee, agent or employee of the Trust or the Trustee is an Affiliate by
reason of being a trustee, director, officer, partner or direct or indirect
beneficial owner of 5% or more of the outstanding capital stock, shares or other
equity interest of such Person unless in each such case, after disclosure of
such interest or affiliation such transaction is approved by the Trustee, if
any, who is not interested in the transaction and the Trustee determines that
such transaction is on its terms fair and reasonable to, and in the best
interests of the Beneficiaries, and in no event less favorable to the
Beneficiaries than terms available for a comparable transaction with unrelated
Persons.


5.5           Restriction on Trust Assets. The Trust shall not receive transfers
of any assets prohibited by Revenue Procedure 82-58, as the same has been and
may be amended, supplemented, or modified (“Revenue Procedure 82-58”),
including, but not limited to, any listed stocks or securities, any
readily-marketable assets, any operating assets of a going business, any
unlisted stock of a single issuer that represents 80% or more of the stock of
such issuer or any general or limited partnership interest. The Trustee shall
not retain cash in excess of a reasonable amount to meet expenses, charges and
obligations of the Trust, the Trust Assets and all Liabilities.


5.6           Payment of Expenses and Liabilities. The Trustee shall pay from
the Trust Assets all expenses, charges, and obligations of the Trust and of the
Trust Assets and all Liabilities and obligations which the Trust specifically
assumes and agrees to pay pursuant to this Agreement and such transferee
liabilities which the Trust may be obligated to pay as transferee of the Trust
Assets, including, but not limited to, interest, penalties, taxes, assessments
and public charges of any kind or nature and the costs, charges and expenses
related to the execution or administration of the Trust and such other payments
and disbursements as are provided in this Agreement or which may be determined
to be a proper charge against the Trust Assets by the Trustee.


5.7           Interim Distributions. At such time as may be determined by it in
its sole discretion, the Trustee shall distribute, or cause to be distributed to
the Beneficiaries, in proportion to the number of Units held by each Beneficiary
on the record date for such distribution as determined by the Trustee in its
sole discretion, such cash or other property comprising a portion of the Trust
Assets as the Trustee in its sole discretion determines may be distributed
without detriment to the conservation and protection of the Trust Assets.
Consistent with Revenue Procedure 82-58, the Trustee shall distribute to the
Beneficiaries during each calendar year, in proportion to the number of Units
held by each Beneficiary on the record date(s) for such distribution(s), any
proceeds from the sale of assets and income from investments not needed to be
retained to meet claims and contingent liabilities.


5.8           Final Distribution. If the Trustee determines that the Liabilities
and all other claims, expenses, charges, and obligations of the Trust have been
paid or discharged or if the Trust shall terminate pursuant to Section 4.1, the
Trustee shall, as expeditiously as is consistent with the conservation and
protection of the Trust Assets, distribute the remaining Trust Assets, if any,
to the Beneficiaries in proportion to the number of Units held by each
Beneficiary. The Trustee shall hold in the Trust and thereafter make disposition
of all liquidating distributions and other payments due any Beneficiaries who
have not been located, in accordance with Delaware law, subject to applicable
state laws regarding escheat and abandoned property.


5.9           Reports to Beneficiaries and Others.


(a)           As soon as practicable after the Transfer Date, the Trustee shall
mail to each Beneficiary a notice indicating how many Units such Person
beneficially owns and the contact details of the Trustee. As soon as practicable
after the end of each calendar year and after termination of the Trust, but in
any event within 90 days after each such event, the Trustee shall submit a
written report and account to the Beneficiaries showing (i) the assets and
liabilities of the Trust at the end of such calendar year or upon termination
and the receipts and disbursements of the Trustee for such calendar year or
period, (ii) any changes in the Trust Assets and Liabilities that it has not
previously reported, and (iii) any action taken by the Trustee in the
performance of its duties under this Agreement that it has not previously
reported, and which, in its opinion, materially affects the Trust Assets or
Liabilities.

 
5

--------------------------------------------------------------------------------

 
 
(b)           The fiscal year of the Trust shall end on December 31 of each year
unless the Trustee deems it advisable to establish some other date as the date
on which the fiscal year of the Trust shall end.


(c)           Whenever a material event relating to the Trust’s Assets occurs,
the Trustee shall, within a reasonable period of time after such occurrence,
prepare and mail to the Beneficiaries an interim report describing such event;
provided, that the Trustee may alternatively use any other means reasonably
calculated to disseminate such interim report to the Beneficiaries, including,
without limitation, use of the Trust’s website. The occurrence of a material
event need not be reported on an interim report if an annual report pursuant to
Section 5.9(a) will be issued at approximately the same time that such interim
report would be issued and such annual report describes the material event as it
would be discussed in an interim report. The occurrence of a material event will
be determined solely by the Trustee.


5.10           Federal Income Tax Information. As soon as practicable after the
close of each calendar year, the Trustee shall mail to each Person who was a
Beneficiary at the close of the year, a statement showing, on a per Unit basis
the dates and amount of all distributions made by the Trustee, income earned on
assets held by the Trust, if any, such other information as is reasonably
available to the Trustee which may be helpful in determining the amount of gross
income and expenses attributable to the Trust that such Beneficiary should
include in such Person’s Federal income tax return, if any, for such year and
any other information as may be required to be furnished under applicable law.
In addition, after receipt of a request in good faith, the Trustee shall furnish
to any Person who has been a Beneficiary at any time during the current or
preceding year, at the expense of such Person and at no cost to the Trust, a
statement containing such further information as is reasonably available to the
Trustee which shall be helpful in determining the amount of taxable income which
such Person should include in such Person’s Federal income tax return.


5.11           Books and Records. The Trustee shall maintain in respect of the
Trust and the holders of Units books and records relating to the Trust Assets,
income and liabilities of the Trust in such detail and for such period of time
as may be necessary to enable it to make full and proper accounting in respect
thereof in accordance with this Article V and to comply with applicable law.
Such books and records shall be maintained on a basis or bases of accounting
necessary to facilitate compliance with the tax reporting requirements of the
Trust and the reporting obligations of the Trustee under Section 5.9. Except as
provided in Section 5.9, nothing in this Agreement requires the Trustee to file
any accounting or seek approval of any court with respect to the administration
of the Trust or as a condition for managing any payment or distribution out of
the Trust Assets. Beneficiaries shall have the right upon 30 days’ prior written
notice delivered to the Trustee to inspect during normal business hours such
books and records (including financial statements) for a reasonable length of
time; provided that, if so requested, such Beneficiaries shall have entered into
a confidentiality agreement satisfactory in form and substance to the Trustee.
For the avoidance of doubt, nothing in this Agreement shall be interpreted to
require the Trustee to mail or otherwise periodically provide audited financial
statements of the Trust to the Beneficiaries.


5.12           Employment of Agents, etc.


(a)             The Trustee shall be responsible for the general administration
of the Trust and for the general supervision of the activities conducted by all
agents, representatives, employees, advisors or managers of the Trust. The
Trustee shall have the power to appoint, employ or contract with any Person or
Persons as the Trustee may deem necessary or proper for the administration of
the Trust.


(b)             The Trustee shall have the power to determine the terms and
compensation of any Person whom it may employ or with whom it may contract
pursuant to Section 5.12(a), subject to the provisions of Section 5.4.


(c)             The Trustee shall not be required to administer the Trust as its
sole and exclusive function and the Trustee may have other business interests
and may engage in other activities similar or in addition to those relating to
the Trust, including the rendering of advice or services of any kind to
investors or any other Persons and the management of other investments, subject
to such Trustee’s obligations under this Agreement and applicable law.


ARTICLE VI
POWERS OF AND LIMITATIONS ON THE TRUSTEE


6.1             Limitations on Trustee. The Trustee shall not at any time, on
behalf of the Trust or Beneficiaries enter into or engage in any trade or
business except as necessary for the orderly liquidation of the Trust Assets.
The Trustee shall be restricted to the holding, collection and sale of the Trust
Assets and the payment and distribution thereof for the purposes set forth in
this Agreement and to the conservation and protection of the Trust Assets and
the administration thereof in accordance with the provisions of this Agreement.
In no event shall the Trustee take any action which would jeopardize the status
of the Trust as a “liquidating trust” for Federal income tax purposes within the
meaning of Treasury Regulation Section 301.7701-4(d). The Trustee shall not
invest any of the cash held as Trust Assets, except that the Trustee may invest
in (i) direct obligations of the United States of America or obligations of any
agency or instrumentality thereof which mature not later than one year from the
date of acquisition thereof, (ii) money market deposit accounts, checking
accounts, savings accounts, or certificates of deposit, or other time deposit
accounts which mature not later than one year from the date of acquisition
thereof which are issued by a commercial bank or savings institution organized
under the laws of the United States of America or any state thereof, or (iii)
other temporary investments not inconsistent with the Trust’s status as a
liquidating trust for tax purposes. Neither the Trustee nor any Affiliate of the
Trustee shall take any action to facilitate or encourage trading in the
Beneficial Interests or in any instrument tied to the value of the Beneficial
Interests such as due bill trading.

 
6

--------------------------------------------------------------------------------

 
 
6.2            Specific Powers of Trustee. Subject to the provisions of the
terms and conditions of this Agreement, the Trustee shall have the following
specific powers in addition to any powers conferred upon it by any other Section
or provision of this Agreement or any statutory laws of the State of Delaware;
provided that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Trustee to act as specifically
authorized by any other Section or provision of this Agreement and to act in
such a manner as the Trustee may deem necessary or appropriate to conserve and
protect the Trust Assets or to confer on the Beneficiaries the benefits intended
to be conferred upon them by this Agreement:


(a)            to determine the nature and amount of the consideration to be
received with respect to the sale or other disposition of, or the grant of
interest in, the Trust Assets;


(b)            to collect, liquidate or otherwise convert into cash, or such
other property as it deems appropriate, all property, assets and rights in the
Trust Assets, and to pay, discharge, and satisfy all other claims, expenses,
charges, Liabilities and obligations existing with respect to the Trust Assets,
the Trust or the Trustee including paying the Trustee fees under this Agreement;


(c)            to elect, appoint, engage, retain or employ any Persons as
agents, representatives, employees, or independent contractors (including
without limitation real estate advisors, investment advisors, accountants,
transfer agents, attorneys, managers, appraisers, brokers, or otherwise) in one
or more capacities, and to pay reasonable compensation from the Trust Assets for
services in as many capacities as such Person may be so elected, appointed,
engaged, retained or employed (provided that any such agreements or arrangements
with a person or entity affiliated with the Trustee shall be on terms no less
favorable to the Trust than those available to the Trust in similar agreements
or arrangements with unaffiliated third parties, and such agreements or
arrangements shall be terminable, without penalty, on no more than 60 days prior
written notice by the Trustee), to prescribe the titles, powers and duties,
terms of service and other terms and conditions of the election, appointment,
engagement, retention or employment of such Persons and, except as prohibited by
law, to delegate any of the powers and duties of the Trustee to agents,
representatives, employers, independent contractors or other Persons;


(d)            to retain and set aside such funds out of the Trust Assets as the
Trustee shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, Liabilities and obligations of the Trust
or the Company; and (ii) the expenses of administering the Trust Assets;


(e)            to do and perform any and all acts necessary or appropriate for
the conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets pending sale or
disposition thereof or distribution thereof to the Beneficiaries;


(f)             to institute or defend actions or judgments for declaratory
relief or other actions or judgments and to take such other action, in the name
of the Trust or the Company or as otherwise required, as the Trustee may deem
necessary or desirable to enforce any instruments, contracts, agreements, causes
of action, or rights relating to or forming a part of the Trust Assets;


(g)            to determine conclusively from time to time the value of and to
revalue the securities and other property of the Trust, in accordance with
independent appraisals or other information as it deems necessary or
appropriate;


(h)            to cancel, terminate, enforce, perform under (provided that such
performance is consistent with the purpose of the Trust set forth in Section
2.2(a) and Section 2.2(b) hereof), or amend any instruments, contracts,
agreements, obligations, or causes of action relating to or forming a part of
the Trust Assets, and to execute new instruments, contracts, agreements,
obligations or causes of action notwithstanding that the terms of any such
instruments, contracts, agreements, obligations, or causes of action may extend
beyond the term of the Trust;


(i)             in the event any of the property which is or may become a part
of the Trust Assets is situated in any state or other jurisdiction in which the
Trustee is not qualified to act as Trustee, to nominate and appoint an
individual or corporate trustee qualified to act in such state or other
jurisdiction in connection with the property situated in that state or other
jurisdiction as a trustee of such property and require from such trustee such
security as may be designated by the Trustee. The trustee so appointed shall
have all the rights, powers, privileges and duties and shall be subject to the
conditions and limitations of this Agreement, except as limited by the Trustee
and except where the same may be modified by the laws of such state or other
jurisdiction (in which case, the laws of the state or other jurisdiction in
which such trustee is acting shall prevail to the extent necessary). Such
trustee shall be answerable to the Trustee herein appointed for all monies,
assets and other property which may be received by it in connection with the
administration of such property. The Trustee hereunder may remove such trustee,
with or without cause, and appoint a successor trustee at any time by the
execution by the Trustee of a written instrument declaring such trustee removed
from office, and specifying the effective date of removal;

 
7

--------------------------------------------------------------------------------

 
 
(j)             to cause any investments of any part of the Trust Assets to be
registered and held in its name or in the names of a nominee or nominees without
increase or decrease of liability with respect thereto;


(k)            to vote by proxy or otherwise on behalf of the Beneficiaries and
with full power of substitution all shares of stock and all securities held as
Trust Assets hereunder and to exercise every power, election, discretion, option
and subscription right and give every notice, make every demand, and to do every
act or thing in respect of any shares of stock or any securities held as Trust
Assets which the Trustee might or could do if it were the absolute owner
thereof;


(l)             to undertake or join in any merger, plan of reorganization,
consolidation, liquidation, dissolution, readjustment or other transaction of
any corporation, any of whose shares of stock or other securities, obligations,
or properties may at any time constitute a part of the Trust Assets and to
accept the substituted shares of stock, bonds, securities, obligations and
properties and to hold the same in trust in accordance with the provisions
hereof;


(m)           to authorize transactions between corporations or other entities
whose securities, or other interests therein (either in the nature of debt or
equity) are held as part of the Trust Assets;


(n)           in connection with the sale or other disposition or distribution
of any securities held by the Trustee, to comply with applicable Federal and
state securities laws, and to enter into agreements relating to the sale or
other disposition or distribution thereof;


(o)           to do and perform any and all acts necessary or appropriate to
comply with the registration and reporting requirements of the Trust under
Federal and state securities laws, if any;


(p)           to terminate and dissolve any entities held as part of the Trust;
and


(q)           to perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation, or cause of action relating
to or forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.


ARTICLE VII
CONCERNING THE TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS


7.1           Generally. The Trustee accepts and undertakes to discharge the
trust created by this Agreement, upon the terms and conditions hereof, for the
benefit of the Beneficiaries. The Trustee shall exercise such of the rights and
powers vested in it by this Agreement in accordance with applicable law and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his own affairs. No
provision of this Agreement shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act, or its own fraud or willful misconduct, except that:


(a)           the Trustee shall not be liable to the Beneficiaries for the acts
or omissions of an agent, representative, employee, advisor or manager appointed
by the Trustee hereunder, except where the Trustee specifically directs the act
of such Person, delegates the authority to such Person to act where the Trustee
was under a duty not to delegate, does not use reasonable prudence in the
selection or retention of such Person, does not periodically review such
person’s overall performance and compliance with the terms of such delegation,
conceals the act or omission of such Person or neglects to take reasonable steps
to redress any wrong committed by such Person when the Trustee is aware of such
Person’s act or omission;


(b)           the Trustee shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Trustee;


(c)           in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement,
but in the case of any such certificates or opinions which are specifically
required to be furnished to the Trustee by any provision hereof, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Agreement;


(d)           the Trustee shall not be liable for any reasonable error of
judgment made in good faith; and


(e)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by such Trustee in good faith in accordance with the
terms and conditions of this Agreement and at the direction of Beneficiaries
having aggregate Units constituting at least two-thirds of the total Units held
by all Beneficiaries relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any right or
power conferred upon the Trustee under this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
7.2           Reliance by Trustee. Except as otherwise provided in Section 7.1:


(a)           The Trustee may consult with legal counsel, auditors or other
experts to be selected by it, and the advice or opinion of such counsel,
auditors or other experts shall be full and complete personal protection to the
Trustee and agents of the Trust in respect of any action taken or suffered by
the Trustee in good faith and in reliance on, or in accordance with, such advice
or opinion.


(b)           Persons dealing with the Trustee shall look only to the Trust
Assets to satisfy any liability incurred by the Trustee to such Person in
carrying out the terms of the Trust and the Trustee shall have no personal or
individual obligation whatsoever to satisfy any such liability.


(c)           As far as reasonably practicable, the Trustee shall cause any
written instrument creating an obligation of the Trust Assets to include a
reference to this Agreement and to provide that neither the Beneficiaries, the
Trustee nor its agents, representative, advisors nor employees shall be liable
thereunder, and that the other parties to such instrument shall look solely to
the Trust Assets for the payment of any claim thereunder or the performance
thereof; provided that the omission of such provision from any such instrument
shall not render the Beneficiaries, the Trustee or its agents, representatives,
advisors or employees liable, nor shall the Trustee be liable to anyone for such
omission.


7.3           Limitation on Liability to Third Persons. No Beneficiary shall be
subject to any personal liability whatsoever, in tort, contract, or otherwise,
to any Person in connection with the Trust Assets or the affairs of the Trust,
and neither the Trustee, nor any employee, agent, representatives or advisor of
the Trust shall be subject to any personal liability whatsoever in tort,
contract, or otherwise, to any Beneficiary or any other Person in connection
with the Trust Assets or the affairs of the Trust, except for gross negligence,
fraud or willful misconduct knowingly and intentionally committed in bad faith
by such Trustee, employee, agent, representative or advisor of the Trust, and
all such other Persons shall look solely to the Trust Assets for satisfaction of
claims of any nature arising in connection with the affairs of the Trust. The
Trustee shall at its sole discretion, at the expense of the Trust, maintain
insurance for the protection of the Trust Assets, the Beneficiaries, the
Trustee, employees, agents, representatives and advisors of the Trust in such
amount as the Trustee shall deem adequate to cover all foreseeable liability to
the extent available at reasonable rates.


7.4           Written Instruments of Trustee. Any written instrument creating an
obligation of the Trust Assets shall be conclusively taken to have been executed
or done by the Trustee, employee or agent of the Trust only in its capacity as
Trustee under this Agreement, or in its capacity as an employee or agent of the
Trust or Trustee.


7.5           Indemnification. The Trustee and each Person appointed or employed
by the Trustee pursuant to Section 5.13 or Section 5.14 (including, without
limitation, the directors, officers, employees, agents, representatives and
advisors of each such Person (each an “Indemnified Person” and collectively the
“Indemnified Persons”)), shall be indemnified out of the Trust Assets against
all liabilities and expenses, including amounts paid in satisfaction of
judgments, in compromise or as fines and penalties, and counsel fees, reasonably
incurred by the Indemnified Persons in connection with the defense or
disposition of any action, suit or other proceeding by the Trustee or any other
Person, whether civil or criminal, in which the Indemnified Person may be
involved or with which the Indemnified Person may be threatened: (i) in the case
of a Trustee or Person appointed or employed by the Trustee pursuant to Section
5.13 or 5.14, while in office or thereafter, by reason of his being or having
been such a Trustee, employee, agent, representative or advisor, including,
without limitation, in connection with or arising out of any action, suit or
other proceeding based on any alleged breach of duty, neglect, error,
misstatement, misleading statement, omission or act of any such Trustee or
Person in such capacity; and (ii) in the case of any director, officer,
employee, agent, representative or advisor of any such Person, by reason of any
such Person exercising or failing to exercise any right or power hereunder;
provided that the Indemnified Person shall not be entitled to such
indemnification with respect to any matter as to which the Indemnified Person
shall have been found pursuant to a final non-appealable judgment of a court of
competent jurisdiction to have acted with gross negligence, fraud or willful
misconduct. The rights accruing to any Indemnified Person under these provisions
shall not exclude any other right to which the Indemnified Person may be
lawfully entitled; provided, that no Indemnified Person may satisfy any right of
indemnity or reimbursement granted herein or to which the Indemnified Person may
be otherwise entitled, except out of the Trust Assets, and no Beneficiary shall
be personally liable to any person with respect to any claim for indemnity or
reimbursement or otherwise. The Trustee may make advance payments in connection
with indemnification under this Section 7.5, provided that the Indemnified
Person shall have given a written undertaking to repay any amount advanced to
the Indemnified Person and to reimburse the Trust in the event that it is
subsequently and finally determined that the Indemnified Person is not entitled
to such indemnification. The Trustee shall purchase such insurance as it
believes, in the exercise of its discretion, adequately insures that each
Indemnified Person shall be indemnified against any such loss, liability, or
damage pursuant to this Section 7.5. Nothing contained herein shall restrict the
right of the Trustee to indemnify or reimburse such Indemnified Person in any
proper case, even though not specifically provided for herein, nor shall
anything contained herein restrict the right of any such Indemnified Person to
contribution under applicable law.


7.6           No Duty Not to Compete. Subject to applicable law, the Trustee, in
its individual capacity, or through Persons that it controls or in which it has
an interest, may directly or indirectly engage in or possess any interest in any
business venture, including, but not limited to, the ownership, financing,
management of or the investment in securities, or the provision of any services
in connection with such activities, whether or not such activities are similar
to or in competition with the business activities of the Company. The Trustee
shall have no duty to present any business opportunity to the Trust before
taking advantage of such opportunity either in such Trustee’s individual
capacity or through participation in any Person.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
PROTECTION OF PERSONS DEALING WITH THE TRUSTEE


8.1           Reliance on Statements by Trustee. Any Person dealing with the
Trustee shall be fully protected in relying upon the Trustee’s certificate,
signed by the Trustee, with respect to the authority that the Trustee has to
take any action under this Agreement. Any Person dealing with the Trustee shall
be fully protected in relying upon the Trustee’s certificate setting forth the
facts concerning the action taken by the Trustee pursuant to this Agreement,
including the aggregate number of Units held by the Beneficiaries causing such
action to be taken.


8.2           Application of Money Paid or Transferred to Trustee. No person
dealing with the Trustee shall be required to follow the application by the
Trustee of any money or property which may be paid or transferred to the
Trustee.


ARTICLE IX
COMPENSATION OF TRUSTEE


9.1           Amount of Compensation. In lieu of commissions or other
compensation fixed by law for trustees, the Trustee shall receive as reasonable
compensation for services as Trustee hereunder the amounts set forth in Exhibit
A attached hereto.


9.2           Dates of Payment. The compensation payable to the Trustee pursuant
to the provisions of Section 9.1 shall be paid for the time period set forth in
on Exhibit A attached hereto.


9.3           Expenses. The Trustee shall be reimbursed from the Trust Assets
for all expenses reasonably incurred, and appropriately documented, by such
Trustee in the performance of its duties in accordance with this Agreement.


ARTICLE X
TRUSTEES AND SUCCESSOR TRUSTEES


10.1         Number and Qualification of Trustees.


(a)           Subject to Section 10.3, there shall be one (1) Trustee of the
Trust, who need not be a citizen or resident of, or a corporation which is
incorporated under, or a limited liability company organized under the laws of
the State of Delaware.


(b)          The Trustee represents that it possesses every license, permit,
charter and authorization (collectively, “Authorizations”) necessary to execute
and deliver this Agreement and perform its obligations hereunder and has given
every notice and taken every action required by applicable law or governmental
authorities and regulatory bodies to perform its obligations hereunder; except
where the failure to possess such Authorizations or the failure to give such
notice or take such action would not have a material adverse effect on the
ability of Trustee to perform its obligations hereunder.


(c)           If a corporate (or its equivalent) Trustee shall ever change its
name, or shall reorganize or reincorporate or shall merge with or into or
consolidate with any other company, such corporate (or its equivalent) trustee
shall be deemed to be a continuing entity and shall continue to act as a trustee
hereunder with the same liabilities, duties, powers, titles, discretions and
privileges as are herein specified for a Trustee.


10.2         Resignation and Removal. Any Trustee may resign and be discharged
from the Trust hereby created by giving written notice to the Beneficiaries at
their respective addresses as they appear on the records of the Trustee. Such
resignation shall become effective on the date specified in such notice, which
date shall be at least 30 days after the date of such notice, or upon the
appointment of such Trustee’s successor, and such successor’s acceptance of such
appointment, whichever is earlier. Any Trustee may be removed at any time, with
cause, by Beneficiaries having aggregate Units of at least a two-thirds of the
total Units held by all Beneficiaries. Any Trustee may be removed at any time,
without cause, by Beneficiaries having aggregate Units of at least two-thirds of
the total Units held by all Beneficiaries.


10.3         Appointment of Successor. Should at any time the Trustee die,
resign or be removed, or be adjudged bankrupt or insolvent, a vacancy shall be
deemed to exist and the Beneficiaries may, pursuant to Article XII hereof, call
a meeting in order that Beneficiaries holding at least a majority of the Units
represented at the meeting may appoint a successor Trustee. In the event that
the Beneficiaries do not elect a successor Trustee within 30 days of the
resignation, removal, bankruptcy or insolvency of such Trustee, the successor
Trustee shall be appointed by a court of competent jurisdiction upon application
of any Beneficiary or known creditor of the Trust.

 
10

--------------------------------------------------------------------------------

 
 
10.4           Acceptance of Appointment by Successor Trustee. Any successor
Trustee appointed hereunder shall execute an instrument accepting such
appointment hereunder and shall deliver one counterpart, in case of a
resignation, to the resigning Trustee. Thereupon such successor Trustee shall,
without any further act, become vested with all the rights, powers, and duties
of its predecessor in the Trust hereunder with like effect as if originally
named therein; but the resigning Trustee shall nevertheless, when requested in
writing by the successor Trustee, execute and deliver an instrument or
instruments conveying and transferring to such successor Trustee upon the trust
herein expressed, all the rights, powers, and trusts of such resigning Trustee.


10.5           Bond. Unless required by the Board prior to the Transfer Date or
unless a bond is required by law, no bond shall be required of the original
Trustee hereunder. Unless a bond is required by law and such requirement cannot
be waived by or with approval of the Beneficiaries holding aggregate Units
constituting at least a majority of the total Units held by all Beneficiaries,
no bond shall be required of any successor trustee hereunder. If a bond is
required by law, no surety or security with respect to such bond shall be
required unless required by law and such requirement cannot be waived by or with
approval of the Beneficiaries or unless required by the Board. If a bond is
required by the Board or by law, the Board or the Trustee, as the case may be,
shall determine whether, and to what extent, a surety or security with respect
to such bond shall be required. The cost of any such bond shall be borne by the
Trust.


ARTICLE XI
CONCERNING THE BENEFICIARIES
     
11.1           Evidence of Action by Beneficiaries. Whenever in this Agreement
it is provided that the Beneficiaries may take any action (including the making
of any demand or request, the giving of any notice, consent, or waiver, the
removal of a Trustee, the appointment of a successor Trustee, or the taking of
any other action), the fact that at the time of taking any such action such
Beneficiaries have joined therein may be evidenced: (i) by any instrument or any
number of instruments of similar tenor executed by the Beneficiaries in person
or by agent or attorney appointed in writing or (ii) by the record of the
Beneficiaries voting in favor thereof at any meeting of Beneficiaries duly
called and held in accordance with the provisions of Article XII.


11.2           Limitation on Suits by Beneficiaries. No Beneficiary shall have
any right by virtue of any provision of this Agreement to institute any action
or proceeding at law or in equity against any party other than the Trustee upon
or under or with respect to the Trust Assets or the agreements relating to or
forming part of the Trust Assets, and the Beneficiaries (by their acceptance of
any distribution made to them pursuant to this Agreement) waive any such right.


11.3           Requirement of Undertaking. The Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Trustee for any action taken or omitted to be taken by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided that the provisions of this Section 11.3 shall not
apply to any suit by the Trustee.


ARTICLE XII
MEETING OF BENEFICIARIES


12.1           Purpose of Meetings. A meeting of the Beneficiaries may be called
at any time and from time to time pursuant to the provisions of this Article for
the purposes of taking any action which the terms of this Agreement permit
Beneficiaries having a specified aggregate Beneficial Interest to take either
acting alone or with the Trustee.


12.2          Meeting Called by Trustee. The Trustee may at any time call a
meeting of the Beneficiaries to be held at such time and at such place within or
without the State of Delaware as the Trustee shall determine. Written notice of
every meeting of the Beneficiaries shall be given by the Trustee (except as
provided in Section 12.3), which written notice shall set forth the time and
place of such meeting and in general terms the action proposed to be taken at
such meeting, and shall be mailed not more than 60 nor less than 10 days before
such meeting is to be held to all of the Beneficiaries of record not more than
60 days before the date of such meeting. The notice shall be directed to the
Beneficiaries at their respective addresses as they appear in the records of the
Trust.
     
12.3           Meeting Called on Request of Beneficiaries. Within 45 days after
written request to the Trustee by Beneficiaries holding an aggregate of at least
a majority of the total Units held by all Beneficiaries to call a meeting of all
Beneficiaries, which written request shall specify in reasonable detail the
action proposed to be taken, the Trustee shall proceed under the provisions of
Section 12.2 to call a meeting of the Beneficiaries, and if the Trustee fails to
call such meeting within such 45 day period then such meeting may be called by
such Beneficiaries, or their designated representatives, requesting such
meeting.


12.4           Persons Entitled to Vote at Meeting of Beneficiaries. Each
Beneficiary shall be entitled to vote at a meeting of the Beneficiaries either
in person or by his proxy duly authorized in writing. The signature of the
Beneficiary on such written authorization need not be witnessed or notarized.
Each Beneficiary shall be entitled to a number of votes equal to the number of
Units held by such Beneficiary as of the applicable record date.

 
11

--------------------------------------------------------------------------------

 
 
12.5           Quorum. At any meeting of Beneficiaries, the presence of
Beneficiaries having aggregate Units sufficient to take action on any matter for
the transaction of which such meeting was called shall be necessary to
constitute a quorum, but if less than a quorum be present, Beneficiaries having
aggregate Units of at least a majority of the total Units held by all
Beneficiaries represented at the meeting may adjourn such meeting with the same
effect and for all intents and purposes as though a quorum had been present.
Except to the extent a different percentage is specified in this Agreement for a
particular matter or is required by law, the approval of Beneficiaries having
aggregate Units of at least a majority of the total Units held by all
Beneficiaries shall be required for taking action on any matter voted on by the
Beneficiaries.


12.6           Adjournment of Meeting. Subject to Section 12.5, any meeting of
Beneficiaries may be adjourned from time to time and a meeting may be held at
such adjourned time and place without further notice.


12.7           Conduct of Meetings. The Trustee shall appoint the Chairman (or
may serve as the Chairman) and the Secretary of the meeting. The vote upon any
resolution submitted to any meeting of Beneficiaries shall be by written ballot.
An Inspector of Votes, appointed by the Chairman of the meeting, shall count all
votes cast at the meeting for or against any resolution and shall make and file
with the Secretary of the meeting their verified written report.


12.8           Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustee to be preserved by it. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.


ARTICLE XIII
AMENDMENTS


13.1           Consent of Beneficiaries. At the written direction or with the
written consent of Beneficiaries holding at least a majority of the total Units
held by all Beneficiaries or such greater or lesser percentage as shall be
specified in this Agreement for the taking of an action by the Beneficiaries
under the affected provision of this Agreement, the Trustee shall promptly make
and execute a declaration amending this Agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or amendments thereto; provided that no such amendment shall
increase the duties or potential liability of the Trustee hereunder without the
written consent of the Trustee nor reduce the compensation to the Trustee for
services rendered; provided, further, that no such amendment shall permit the
Trustee to engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries’ rights to receive their pro rata shares of the Trust Assets at
the time of any distribution, and that no such amendment shall cause the Trust,
in the opinion of counsel, to be treated for all tax purposes, as other than a
liquidating trust under Treasury Regulation Section 301.7701-4(d), or cause the
Beneficiaries to be treated as other than the owners of their respective shares
of the Trust’s taxable income pursuant to Section 671 through 677 of the Code
and any analogous provision of state or local law.


13.2           Notice and Effect of Amendment. Promptly after the execution by
the Trustee of any such declaration of amendment, the Trustee shall give notice
of the substance of such amendment to the Beneficiaries or, in lieu thereof, the
Trustee may send a copy of the amendment to each Beneficiary. Upon the execution
of any such declaration of amendment by the Trustee, this Agreement shall be
deemed to be modified and amended in accordance therewith and the respective
rights, limitations of rights, obligations, duties, and immunities of the
Trustee and the Beneficiaries under this Agreement shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall thereby be deemed to be part of the terms and conditions of this
Agreement for any and all purposes.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


14.1           Filing Documents. This Agreement shall be filed or recorded in
such office or offices as the Trustee may determine to be necessary or
desirable. A copy of this Agreement and all amendments thereof shall be
maintained in the office of the Trustee and shall be available at all times
during regular business hours for inspection by any Beneficiary or his duly
authorized representative. The Trustee shall file or record any amendment of
this Agreement in the same places where the original Agreement is filed or
recorded. The Trustee shall file or record any instrument which relates to any
change in the office of a Trustee in the same places where the original
Agreement is filed or recorded.


14.2           Intention of Parties to Establish Trust. This Agreement is
intended to create a liquidating trust and is not intended to create, a
corporation, association, partnership or joint venture of any kind for purposes
of Federal income taxation or for any other purpose.


14.3           Beneficiaries Have No Rights or Privileges as Stockholders of the
Company. Except as expressly provided in this Agreement or under applicable law,
the Beneficiaries (by their vote with respect to the Plan and/or their
acceptance of any distributions made to them pursuant to this Agreement) shall
have no rights or privileges attributable to their former status as stockholders
of the Company.

 
12

--------------------------------------------------------------------------------

 
 
                14.4           Laws as to Construction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law principles thereof. The Trustee, the
Company and the Beneficiaries (by their vote with respect to the Plan and/or
their acceptance of any distributions made to them pursuant to this Agreement)
consent and agree that this Agreement shall be governed by and construed in
accordance with such laws.


                14.5           Severability. In the event any provision of this
Agreement or the application thereof to any Person or circumstances shall be
finally determined by a court of proper jurisdiction to be invalid or
unenforceable to any extent, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of this Agreement shall be valid and enforced to the fullest extent permitted by
law.


                14.6           Notices. Any notice or other communication by the
Trustee to any Beneficiary shall be deemed to have been sufficiently given, for
all purposes, if deposited, postage prepaid, in the post office or letter box
addressed to such Person at his address as shown in the records of the Trust.


                All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by cable, telegram, facsimile to the parties at the following addresses,
provided that facsimile notices are confirmed telephonically or by depositing a
copy of such notice in the mail, or at such other addresses as shall be
specified by the parties by like notice:


(a)           If to the Trustee:
Xcorporeal, Inc. Liquidating Trust
80 Empire Drive
Lake Forest, CA 92630
Attn:  Kelly J. McCrann
Facsimile No.  (949) 600-4626


(b)           If to the Company:
Xcorporeal, Inc.
80 Empire Drive
Lake Forest, CA 92630
Attn:  Kelly J. McCrann
Facsimile No.  (949) 600-4626


with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Attn:  Rory A. Greiss
Facsimile No.  (212) 836-6461


14.7           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.


[Signatures Follow]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Xcorporeal, Inc. and Xcorporeal Operations, Inc. has each
caused this Agreement to be executed by its President and Chief Executive
Officer, and the Trustee herein has executed this Agreement on this 25th day of
March 2010.
 
XCORPOREAL, INC.
   
By:
/s/ Kelly J. McCrann
Name: Kelly J. McCrann
Title: Chief Executive Officer
   
XCORPOREAL OPERATIONS, INC.
 
By:
/s/ Kelly J. McCrann
Name: Kelly J. McCrann
Title: Chief Executive Officer
   
XCRLT, LLC, TRUSTEE
 
/s/ Kelly J. McCrann
Name: Kelly J. McCrann
Title: Authorized Signatory

 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT A


Compensation of Trustee


A1.           The Trustee shall receive the following compensation for its
services as Trustee hereunder (the “Services”):


 
●
ten (10%) percent of the aggregate Royalty Payments (as defined in the Asset
Purchase Agreement) up to 10 million dollars ($10,000,000) received by the Trust
pursuant to the terms of the Asset Purchase Agreement; and

 
●
five (5%) percent of the aggregate distributions to Beneficiaries in excess of
10 million dollars ($10,000,000) received by the Trust pursuant to the terms of
the Asset Purchase Agreement.



               A2.           Subject to Section A1 hereof, the Trustee shall
invoice the Trust on a quarterly basis for Services rendered during the prior
month. Payment by the Trust for such Services, if applicable, relating to such
period shall be due as of the date of receipt by the Trust of its share of the
Royalty Payments pursuant the terms of the Asset Purchase Agreement. Payment by
the Trust for such applicable Expenses (as defined below) relating to such
period shall be due as of the date of such invoice.


               A3.           In addition to the compensation to the Trustee set
forth above, the Trustee shall be reimbursed for all reasonable out-of-pocket
expenses (“Expenses”) incurred by Trustee in connection with providing the
Services. Expenses shall include, without limitation:


 
●
fees and expenses of independent professionals and consultants (such as
attorneys, accountants, environmental experts, etc.) incurred by or on behalf of
the Trust;

 
●
the costs associated with obtaining the services of certain current directors
and executive and administrative personnel of the Company, as determined by the
Trustee;

 
●
the costs associated with obtaining the services of accounts receivable
collection personnel, as determined by the Trustee;

 
●
document storage costs required to maintain Company and Trust records; and

 
●
reasonable out-of-pocket, third party expenses incurred by the Trustee,
including copying, faxes, messenger, postage, costs of forwarding Company phone
and email lines and other direct out-of-pocket costs.



Any and all Expenses incurred in any month by the Trustee shall be included and
itemized in the invoice prepared by the Trustee with respect to such month.
 
 
15

--------------------------------------------------------------------------------

 

EXHIBIT B


The Company’s Stockholder List as of the Final Record Date
 
 
16

--------------------------------------------------------------------------------

 